—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of manslaughter in the first degree (Penal Law § 125.20) and criminal possession of a weapon in the second and third degrees (Penal Law §§ 265.03, 265.02). Defendant contends that he was denied a fair trial by improper comments made by the prosecutor during summation. Defendant objected to only one of those comments. Thus, his challenges to the remaining comments are not preserved for our review (see, CPL 470.05 [2]; People v Thomas, 226 AD2d 1071), and we decline to exercise our power to address them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Pringle, 226 AD2d 1072, lv denied 88 NY2d 940). We conclude that the comment to which defendant objected did not constitute vouching for the credibility of the People’s witnesses. The challenged comment was a proper response to defense counsel’s summation.
Defendant also failed to preserve for our review his contention, asserted in his pro se supplemental brief, that he was denied the opportunity to confront a witness for the People in order to test her credibility to the extent that it might have been affected by substance abuse (see, CPL 470.05 [2]). In any event, that contention is lacking in merit. Lastly, we conclude that defendant was afforded effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147; see also, People v Rivera, 71 NY2d 705, 709). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J.—Manslaughter, 1st Degree.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.